EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Higdon on December 14, 2021.
The application has been amended as follows: 
This listing of claims will replace all prior versions and listings of claims of the application.
Amendments To The Claims
(Currently Amended)  A method implemented by one or more processors, the method comprising:
	determining an action initiated by an automated assistant, the action initiated by the automated assistant in response to one or more instances of user interface input provided by a user via one or more automated assistant interfaces that interact with the automated assistant;
	identifying a plurality of automated assistant routines that are stored in association with the user, each of the automated assistant routines defining multiple corresponding actions to be automatically performed via the automated assistant in response to initialization of the automated assistant routine, wherein the action is in addition to the actions of the automated assistant routines;  
	comparing the action to the plurality of automated assistant routines that are stored in association with the user, wherein comparing the action to the plurality of automated assistant routines that are stored in association with the user comprises:
comparing at least one temporal attribute, of past occurrences of the action, to at least one corresponding temporal attribute of past occurrences of each of the automated assistant routines;
	selecting, based on the comparing, a subset of the automated assistant routines that are stored in association with the user;
	based on the action being initiated in response to user interface input provided by the user, and based on selecting the subset of the automated assistant routines: 
	causing user interface output to be rendered via a client device of the user, wherein the user interface output prompts the user to add the action to one or more of the automated assistant routines of the subset;
receiving affirmative user interface input in response to the user interface output, wherein the affirmative user interface input indicates a given routine of the automated assistant routines of the subset; 
	in response to receiving the affirmative user interface input:
	automatically adding the action as an additional one of the multiple corresponding actions of the given routine to be automatically performed in response to initialization of the given routine; and
in response to subsequent initialization of the automated assistant routine, causing performance of the multiple corresponding actions of the given routine, including causing performance of the action added as the additional one of the multiple corresponding actions of the given routine.

(Original)  The method of claim 1, wherein the one or more instances of user interface input comprise one or more spoken utterances that, when converted to text, comprises first text of a first length; and wherein initialization of the given routine occurs in response to a given spoken utterance that, when converted to text, comprises second text of a second length, wherein the second length is shorter than the first length. 

(Previously Presented)  The method of claim 1 wherein causing the user interface output to be rendered via the client device of the user is further based on performing the given routine and occurs at a conclusion of performing the given routine.

(Original)  The method of claim 3, wherein the one or more instances of user interface input that initiated the action comprise a spoken utterance, and further comprising: 
	identifying a profile of the user based on one or more voice characteristics of the spoken utterance; 
	wherein identifying the plurality of automated assistant routines that are stored in association with the user comprises identifying the plurality of automated assistant routines based on the plurality of automated assistant routines being stored in association with the profile of the user; 
	wherein performing the given routine occurs in response to an additional spoken utterance from the user; and
	wherein causing the user interface output to be rendered via the client device of the user is further based on determining the additional spoken utterance has one or more voice characteristics that correspond to the profile of the user.

(Previously Presented)  The method of claim 1, wherein causing the user interface output to be rendered via the client device of the user occurs at a conclusion of the action initiated by the automated assistant in response to the one or more instances of user interface input.

(Previously Presented)  The method of claim 1, wherein the action includes providing a command to alter at least one state of a connected device that is managed by the automated assistant.

(Previously Presented)  The method of claim 1, wherein the action includes providing a command to an agent controlled by a third party, wherein the third party is distinct from a party that controls the automated assistant.

(Previously Presented)  The method of claim 1, wherein selecting the subset of the automated assistant routines comprises:
	comparing the action with each of the multiple corresponding actions in each of the automated assistant routines; and
	based on the comparing and for each of the automated assistant routines, determining if the action includes one or more contradictions with any of the multiple corresponding actions in the automated assistant routine; and
	selecting the subset of the automated assistant routines based on determining the multiple corresponding actions of the automated assistant routines of the subset lack the one or more contradictions with the action.

(Original)  The method of claim 8, wherein the one or more contradictions include a temporal contradiction.

(Original)  The method of claim 9, wherein the temporal contradiction includes being unable to complete the action during a time frame of each of the multiple corresponding actions.

(Previously Presented)  The method of claim 9, wherein the one or more contradictions include a device incompatibility contradiction.

(Original)  The method of claim 11, wherein the device incompatibility contradiction includes the action requiring a device having certain capabilities and each of the multiple corresponding actions not being associated with any device having the certain capabilities.

(Previously Presented)  The method of claim 1, wherein automatically adding the action comprises determining a position for performing the action in the given routine, the position being relative to the multiple corresponding actions of the given routine.

(Original)  The method of claim 13, wherein the position for performing the action is before the multiple corresponding actions, after the multiple corresponding actions, or between two of the multiple corresponding actions.

(Original)  The method of claim 13, wherein the position is after the multiple corresponding actions and includes a temporal delay, wherein the temporal delay is based on one or more past temporal delays in past initiations of the action, by the user, following one or more past initiations of the given routine by the user.

(Previously Presented)  The method of claim 1, wherein the one or more instances of user interface input that initiated the action are received via an additional client device that is linked to, but separate from, the client device via which the user interface output is rendered.

(Original)  The method of claim 16, wherein the user interface output includes graphical output and further comprising:
	selecting the additional client device for providing the user interface output based on determining the client device lacks display capabilities and the additional client device includes display capabilities.

(Original)  The method of claim 1, wherein the one or more instances of user interface input that initiated the action comprise a spoken utterance, and further comprising: 
	identifying a profile of the user based on one or more voice characteristics of the spoken utterance; 
	wherein identifying the plurality of automated assistant routines that are stored in association with the user comprises identifying the plurality of automated assistant routines based on the plurality of automated assistant routines being stored in association with the profile of the user.

(Currently Amended)  A method implemented by one or more processors, the method comprising:
	determining an automated assistant action;
	identifying a plurality of automated assistant routines that are stored in association with a user, each of the automated assistant routines defining multiple corresponding actions to be automatically performed via the automated assistant in response to initialization of the automated assistant routine, wherein the automated assistant action is in addition to the multiple corresponding actions of the automated assistant routines;  
	comparing the automated assistant action to the plurality of automated assistant routines that are stored in association with the user, wherein comparing the action to the plurality of automated assistant routines that are stored in association with the user comprises:
comparing at least one temporal attribute, of past occurrences of the action, to at least one corresponding temporal attribute of past occurrences of each of the automated assistant routines;
	selecting, based on the comparing, a subset of the automated assistant routines that are stored in association with the user;
	determining, based on sensor data from one or more sensors of a client device, that the user is interacting with the client device;
	based on determining the user is interacting with the client device, and based on selecting the subset of the automated assistant routines: 
	causing user interface output to be rendered via the client device, wherein the user interface output prompts the user to add the automated assistant action to one or more of the automated assistant routines of the subset;
	receiving affirmative user interface input in response to the user interface output, wherein the affirmative user interface input indicates a given routine of the automated assistant routines of the subset; 
	in response to receiving the affirmative user interface input:
	adding the automated assistant action as an additional one of the multiple corresponding actions of the given routine to be automatically performed in response to initialization of the given routine; and
in response to subsequent initialization of the automated assistant routine, causing performance of the multiple corresponding actions of the given routine, including causing performance of the action added as the additional one of the multiple corresponding actions of the given routine.

(Original)  The method of claim 19, wherein the sensor data includes voice data that is based on one or more microphones of the client device, and wherein determining that the user is interacting with the client device comprises:
determining one or more voice characteristics based on the voice data; and
identifying the user based on the voice characteristics conforming to a user profile of the user. 

(Canceled)  

(Canceled)  

(Canceled)  

(Canceled)  

(Canceled)  

(Currently Amended) The method of claim 1, 
wherein the action comprises controlling a particular connected device; and
wherein comparing the action to the plurality of automated assistant routines that are stored in association with the user further comprises: 
comparing an action device topology attribute, of the particular connected device controlled by the action, to at least one corresponding routine device topology attribute for each of the automated assistant routines.

(Canceled) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598. The examiner can normally be reached M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659